ORDER
This case came before the Supreme Court on December 9, 1992, pursuant to an order directing both parties to appear and show cause why this appeal should not be summarily decided.
The defendant appeals from the decision of the Superior Court vacating her plea agreement with the state. After hearing the arguments of the parties and examining the memoranda filed, we are of the opinion that cause has been shown by defendant.
Jeopardy attached once the trial justice accepted defendant’s plea of nolo contende-re and imposed a sentence. See Nardone v. Mullen, 113 R.I. 415, 322 A.2d 27 (1974). The trial justice’s decision to vacate the defendant’s plea therefore violated the defendant’s right under the double jeopardy clause. See Grady v. Corbin, 495 U.S. 508, 110 S.Ct. 2084, 109 L.Ed.2d 548 (1990); State v. Trivisonno, 112 R.I. 1, 307 A.2d 539 (1973).
Consequently, we summarily sustain the defendant’s appeal and reverse the Superi- or Court’s decision vacating the defendant’s conviction and sentence.